DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered. Claims 1-10, 12-14 and 16-22 are pending, of which claims 1, 2, 4 and 5 are currently amended and claims 21 and 22 are new. Claims 11 and 15 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is being maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0252724 A1 (Shatunov) in view of US 2016/0359165 A1 (Kim).


    PNG
    media_image1.png
    273
    432
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    206
    431
    media_image2.png
    Greyscale

Note that Shatunov’s Chemical Formula 1-1 is equivalent to the claimed Chemical Formula 1 when R1 is hydrogen, R2 is OPF2, a is 1, b and c are 0, and d is 1, and to the claimed Chemical Formula 3 when R3 is hydrogen, a is 0, b is 1, and d is 1.
Shatunov does not teach the claimed lithium-metal oxide having the claimed surface portion, central portion and boundary portion. Kim however teaches that the capacity, output, and lifespan characteristics of a battery are significantly improved as a result of using a cathode active material [0032] containing a lithium metal oxide (cathode active material including Formula (1) and Formula (2)) including at least one first metal (Ni) having a lower concentration at a surface portion (shell layer represented by Formula (2)) of the lithium-metal oxide particle than at a central portion (core layer represented by Formula (1)) of the particle, at least one third metal (Mn, Me) having a higher concentration at the surface portion of the particle than at the central portion of the particle, a boundary portion between the central portion and the 1 is a distance from the center of the lithium-metal oxide particle to the boundary between the central portion and the boundary portion (the particle radius minus the thickness of the concentration gradient layer and the thickness of the shell layer), and L1/L is 0.2 or more and 0.99 or less (the thickness of the concentration gradient layer is from 10 to 500 nm and the thickness of the shell layer is from 10 to 200 nm, such that L1/L ranges from about 0.8 to about 0.99) [0016], [0018]. Therefore it would have been obvious to one of ordinary skill in the art to configure the lithium-metal oxide in the cathode active material in the battery of Shatunov to have the claimed surface portion, central portion and boundary portion, as in Kim, because it could significantly improve the capacity, output, and lifespan characteristics of the battery.

    PNG
    media_image3.png
    447
    1208
    media_image3.png
    Greyscale

Further with respect to claim 1, Shatunov further discloses that the lithium-metal oxide is represented by the following Chemical Formula 4 [0065]-[0067], which is equivalent to the claimed Chemical Formula 4 when M1 is Ni, M2 is Co, M3 is Me and is Mn, x=p, a=x, b=y, c=z and y=2.  

    PNG
    media_image4.png
    281
    621
    media_image4.png
    Greyscale

Although the claimed ranges of 0.80≤a≤0.90 and 0.002≤c≤0.120 are not specifically disclosed, they nevertheless would have been obvious to one of ordinary skill in the art because they lie inside Shatunov’s disclosed ranges of 0.7≤x0.98 and 0<z≤0.3, respectively. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Further with respect to claim 21, although not specifically disclosed by Shatunov, the claimed compounds of the claimed Chemical Formula 1 nevertheless would have been obvious to one of ordinary skill in the art based on their close structural similarity to Shatunov’s Chemical Formula 1. Specifically, Shatunov’s Chemical Formula 1 when A is a C3-C5 unsubstituted aliphatic chain is considered to be a homolog of the claimed compounds, because it differs only by the addition or subtraction of the same -OPF2 group. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.
Further with respect to claim 22, although Kim does not specifically teach that L1/L is 0.2 or more and 0.7 or less, the claimed range nevertheless would have been obvious to one of ordinary skill in the art because it is close to Kim’s disclosed range of about 0.8 to about 0.99. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.
Regarding claims 4 and 7, although not specifically disclosed by Shatunov, the claimed compounds nevertheless would have been obvious to one of ordinary skill in the art based on their close structural similarity to Shatunov’s Chemical Formula 1-1. Specifically, Shatunov’s Chemical Formula 1-1 is considered to be a homolog of the claimed compounds, because it differs only by the addition of the same -OPF2 group. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See MPEP 2144.09.

Regarding claim 10, Shatunov further discloses that the electrolyte further includes any one or two or more selected from lithium bisoxalatoborate [0056], lithium dioxalatofluorophosphate and propanesultone [0040] as additional additives.
Regarding claim 12, Kim further teaches that the concentration of the first metal (Ni) at the boundary portion (concentration gradient layer) is lower than that of the first metal at the central portion (core layer represented by Formula (1)) and is higher than that of the first metal at the surface portion (shell layer represented by Formula (2)), and the concentration of the third metal (Mn) at the boundary portion is higher than that of the third metal at the central portion and is lower than that of the third metal at the surface portion [0027]-[0029]. See Fig. 5.
Regarding claim 13, various portions of the concentration gradient layer of Kim may arbitrarily be defined as a plurality of boundary layers, the plurality of boundary layers having a concentration difference in the first metal (Ni) and the third metal (Mn) between the central portion (core layer represented by Formula (1)) and a boundary layer adjacent to the central portion, between two adjacent boundary layers, and/or between the surface portion (shell layer represented by Formula (2)) and a boundary layer adjacent to the surface portion depending on a tendency of the concentration difference in the first metal and the third metal between the central portion and the surface portion [0027]-[0029]. See Fig. 5.
         Regarding claim 14, Kim further teaches that the first metal includes at least one metal (Ni) having at least one section (concentration gradient layer) in which a concentration continuously decreases from the central portion (core layer represented by Formula (1)) of the particle 
Regarding claims 16 and 17, Kim’s Formula (1) and Formula (2), respectively are equivalent to the claimed Chemical Formula 5 and Chemical Formula 6 when c=0 and/or when one or more of M1, M2 and M3 in the claimed formulas include Me as defined in Kim in addition to the Ni, Co or Mn, and Kim’s concentration gradient layer necessarily includes a compound intermediate to Formula (1) and Formula (2), such that it may be represented by the claimed Chemical Formula 7 [0027]-[0029]. See Fig. 5.
Regarding claim 18, Kim further teaches that the first metal, the second metal, and the third metal include Ni, Co, and Mn, respectively [0027]-[0029]. See Fig. 5.
Regarding claim 19, Kim further teaches that the molar ratio of Ni in the core layer, which is equivalent to the claimed a1, may for example be 0.90 or 0.97 [0043]-[0047].
Regarding claim 20, Kim further teaches that the difference in the molar ratio of Ni between the core layer and the shell layer, which is equivalent to the claimed a1-a3, is 1-a-b-c as defined in Formula (1) minus 1-a-b-c as defined in Formula (2), which may range from 0 to 1. Although the claimed range of less than or equal to 0.2 is not specifically taught, it nevertheless would have been obvious to one or ordinary skill in the art, because it lies inside the disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, the applicant argues that Kim does not teach the total composition of the cathode active material. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the total composition of the lithium-metal oxide being defined by the claimed Chemical Formula 4 is taught by Shatunov in paragraphs [0065]-[0067], as detailed above.
With respect to claim 21, the applicant argues that the claimed compounds of the claimed Chemical formula 1 have no structural similarity to Shatunov’s Chemical Formula 1-1, because they are structurally different in terms of aliphatic chain structure as well as the 2 groups. However, the claimed compounds are homologs of Shatunov’s Chemical Formula 1, differing only in the number of -OPF2 groups, because Shatunov’s Chemical Formula 1 allows for A to be the same C3-C5 unsubstituted aliphatic chain as in the claimed compounds. Note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
With respect to claim 22, the applicant argues that the claimed range 0.2 or more and 0.7 or less for L1/L is not disclosed by Kim’s range of about 0.8 to about 0.99, but has failed to show that the claimed range is critical. In this case, the claimed and disclosed ranges appear to be close enough to be obvious. See MPEP 2144.05. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
For the above reasons, the previous rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727